UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-4718



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MERRIE ELLEN REID,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CR-03-12)


Submitted:   April 21, 2004                 Decided:   June 10, 2004


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monroe Jamison, Abingdon, Virginia, for Appellant.        John L.
Brownlee, United States Attorney, Jennifer R. Bockhorst, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              A jury found Merrie Ellen Reid guilty of conspiracy to

commit bank robbery, aiding and abetting an aggravated armed bank

robbery, conspiracy to possess a firearm in furtherance of the

robbery, aiding and abetting in the possession of a firearm in

furtherance of the robbery, conspiracy to commit carjacking, aiding

and abetting in carjacking, conspiracy to possess a firearm in

furtherance     of    carjacking,       and    aiding   and    abetting     in     the

possession of a firearm in furtherance of carjacking.                        See 18

U.S.C. §§ 2, 371, 924(o), 924(c), 2113, 2113(a), 2113(d), 2113(e),

2119,    3559(c)     (2000).     Reid    was    sentenced     to   572   months     of

imprisonment, to be followed by a five-year term of supervised

release.

              Reid’s counsel filed a brief pursuant to Anders v.

California,     386   U.S.     738   (1967),    stating   that     there    were    no

meritorious grounds for appeal but raising five potential issues:

(1) whether the district court abused its discretion in refusing to

strike    a   juror   for    cause;   (2)     whether   the   court      abused    its

discretion in denying Reid’s motion to sever; (3) whether the court

abused its discretion in denying expert testimony; (4) whether the

evidence was sufficient on counts three, four, seven and eight of

the indictment; and (5) whether the court erred in enhancing Reid’s

offense level for abduction under U.S. Sentencing Guidelines Manual




                                        - 2 -
§ 2B3.1(b)(4)(A) (2002).        Reid was advised of her right to file a

pro se supplemental brief, but declined to do so.

           We   have   reviewed     the   record    and    conclude   that    the

district court did not abuse its discretion in refusing to strike

the juror for cause, in denying Reid’s motion to sever or in

excluding Reid’s expert’s testimony.               Further, in viewing the

verdict in the light most favorable to the Government, we find

substantial evidence to support the jury’s finding of guilt on all

counts.   See Glasser v. United States, 315 U.S. 60, 80 (1942);

United States v. Newsome, 322 F.3d 328, 333 (4th Cir. 2003).

Finally, we cannot say that the district court clearly erred in its

application of the abduction enhancement to Reid’s offense level.

United States v. Nale, 101 F.3d 1000, 1003 (4th Cir. 1996) (stating

standard of review).        Therefore, counsel’s proposed arguments are

without merit.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm Reid’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

her right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this   court    for   leave   to   withdraw     from




                                     - 3 -
representation.   Counsel’s motion must state that a copy thereof

was served on the client.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -